Title: To Thomas Jefferson from Samuel H. Smith, 29 July 1801
From: Smith, Samuel H.
To: Jefferson, Thomas


               
                  July 29. 1801—
               
               Samuel H. Smith presents his respectful compliments to Mr. Jefferson, and sends, accompanying this note, the Bee sent to S.H.S. from the Post office thro’ mistake, and the French Calender which ought to have been returned long since. The only apology S.H.S. can offer for this conflict is the having sent it on the very day on which Mr. Jefferson last left the city for Monticello, and its being returned owing to his absence
               The accompanying letter for Mr. Randolph Dr. Barton has sent to S. H. Smith with the particular request that it may not be forwarded by post, but be put into the hands of Mr. Jefferson
            